      Case 1:17-cv-00104-MW-GRJ Document 44 Filed 12/10/18 Page 1 of 2



                     THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION
MARY F. AKRIDGE,                               CASE NO.: 1:17-CV-104-MW-GRJ

      Plaintiff,
v.
SCHOOL BOARD OF ALACHUA COUNTY,
      Defendant.
                             /

              THE PARTIES’ SEVENTH JOINT STATUS REPORT

      In accordance with Doc 18, the parties file this Seventh Joint Status Report

and advise the Court of the following:

      (i)     Plaintiff’s continued video deposition and witness depositions recently

              took place.

      (ii)    The parties are currently in the process of scheduling additional witness

              depositions.

      (iii)   Mediation has been scheduled for January 30, 2019.

Dated December 10, 2018.




                                           1
Case 1:17-cv-00104-MW-GRJ Document 44 Filed 12/10/18 Page 2 of 2




/s/ Lisa M. Truckenbod                /s/ Natasha S. Mickens
MARIE A. MATTOX, P.A.                 DELL SALTER, P.A.


Marie Mattox, Esquire                 David M. Delaney
Florida Bar No.: 0737685              Florida Bar No.: 121060
marie@mattoxlaw.com                   david.delaney@dellsalter.com
Lisa M. Truckenbrod                   Natasha S. Mickens
Florida Bar No.: 132055               Florida Bar No.: 0112709
ltrucken@comcast.net                  natasha.mickens@dellsalter.com
310 East Bradford Road                203 NE 1st Street
Tallahassee, Florida 32303            Gainesville, FL 32601
(850) 383-4800                        (352) 372-4381
Attorney for Plaintiff                Secondary emails:
                                      elizabeth.whisler@dellsalter.com
                                      leann.campbell@dellsalter.com
                                      Attorneys for the School Board




                               2
